The defendant was convicted under an indictment which in two counts charged the manufacture of whisky and possessing a still, and from the judgment he appeals.
There was no evidence to connect the defendant either with the manufacture of whisky or the possession of a still, other than his mere presence at a still located on lands not in his possession. It has many times been held by this court that this is not sufficient evidence to sustain a conviction. The defendant was entitled to the general affirmative charge. Moon v. State (Ala.App.) 95 So. 830;1 Guin v. State, ante, p. 67,94 So. 788; Morris v. State, 18 Ala. App. 456, 93 So. 61.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.
1 Ante, p. 176. *Page 561